DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings improperly contain black and white photographs (see Figs. 1A-2B and 5A-5B). It is noted that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. In order photographs to properly replace line drawings, the photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings. Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1). To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. See MPEP 608.02.
The Examiner respectfully notes that the instant invention does not appear to fall under the above category. 
Furthermore, the drawings contain improper use of shading (See Figs. 1A-2B and 5A-5B). It is noted that the use of shading in views is only encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See MPEP R 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to because the grooves (240) in Fig. 3A are not clearly depicted. Applicant is reminded that details of the drawings should be provided with sufficient clarity for accurate reproduction of the drawings when scanned and printed. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “further comprising a plurality of grooves extending continuously along the second panel side from the first cup concave section to the second cup concave section.” The limitation is indefinite, as it is unclear whether the plurality of grooves is included within the previously recited flexure groove of claim 1, or if the plurality of grooves is provided separately and form a separate, distinct structure. For purposes of examination, the Examiner will interpret the plurality of grooves and flexure groove as referring to the same structure(s), as follows: “wherein the flexure groove includes a plurality of grooves extending continuously along the second panel side from the first cup concave section to the second cup concave section.”
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, 12, 14, and 16-20 (regarding claim 2, as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO 2019/161533 A1).
Regarding claim 1, Sokolowski discloses an athletic bra (brassiere 100, which is capable of being used for athletic purposes, see support panel embodiment of Figs. 6A-6C) comprising: 
a molded support panel (112, see Figs. 6A-6B and paragraphs 0059-0064) defining a first panel side (exterior side 112b as seen in Fig. 6A), a second panel side (interior side 112a as seen in Fig. 6B), and a perimetral edge (perimeter edge of 112a, see Figs. 6A-6B), the panel including: 
a first cup (right portion of 112 corresponding to right bra cup 104 of brassiere 100) comprising a convex section at the first panel side and a concave section at the second panel side (see at least Fig. 6C and paragraph 0004; each cup has a convex outer surface and a concave inner surface so as to accommodate the shape of the wearer’s breasts), and 
a second cup (left portion of 112 corresponding to left bra cup 104 of brassiere 100) comprising a convex section at the first panel side and a concave section at the second panel side (see at least Fig. 6C and paragraph 0004; each cup has a convex outer surface and a concave inner surface so as to accommodate the shape of the wearer’s breasts); and 
a flexure groove (136) formed into the second panel side (see Figs. 6A-6C and paragraphs 0059-0063) and extending continuously along the second panel side from the first cup concave section to the second cup concave section (see at least Fig. 6B), the groove defining a flexure zone for the athletic bra (see paragraphs 0061-0062 and 0067, support panel 112 is shaped and configured to provide higher deformability to conform to varying sized/shaped breasts, and groove 136 also reduces the material used for support panel 112, such that groove 136 at least partially defines a flexure zone for the bra).

Regarding claim 2, Liu further discloses a plurality of grooves (136) extending continuously along the second panel side from the first cup concave section to the second cup concave section (see at least Fig. 6B).

Regarding claim 3, Liu further discloses wherein the groove (136) comprises a first groove (bottom-most horizontally curved groove of 136) including a first curved section at the first cup concave section and a second curved section at the second cup concave section (see Figs. 1 and 6B, the bottom-most horizontally curved groove of 136 has at least a slight curve at respective portions that correspond with first and second bra cups 104).

Regarding claim 4, Liu further discloses wherein the groove (136) comprises a second groove (second bottom-most horizontally curved groove of 136) formed into the second panel side (inner side 112a) and extending continuously along the second panel side from the first cup concave section to the second cup concave section (see Fig. 6B), the second groove including a third curved section at the first cup concave section and a fourth curved section at the second cup concave section (see Figs. 1 and 6B, the second bottom-most horizontally curved groove of 136 has at least a slight curve at respective portions that correspond with first and second bra cups 104).

Regarding claim 5, Liu further discloses a ridge (134) defined along the second panel side between the first groove and the second groove (see Figs. 6B-6C and paragraphs 0059-0062; inner side 112a of panel 112 includes a plurality of ridges 134 defined between respective pairs of grooves 136), the ridge extending continuously along the second panel side from the first cup concave section to the second cup concave section (see Figs. 6B-6C).

Regarding claim 6, Liu further discloses wherein the first and second grooves (first and second bottom-most horizontally curved grooves of 136) are aligned in a nested configuration with each other (see at least Fig. 6B).

Regarding claim 11, Liu further discloses a plurality of perforations (132) extending through the panel (112), wherein some of the perforations are within the groove (136, see at least Fig. 6C and paragraphs 0059-0062).

Regarding claim 12, Liu further discloses a textile layer (116) secured to the first panel side (112b), the textile layer secured to the panel (112) proximate the perimetral edge of the panel (see Fig. 2B and paragraphs 0048-0049 and 0063, outer textile layer 116 is molded and/or bonded together with panel 112 and is therefore secured to the panel at least proximate the perimetral edge of the panel).

Regarding claim 14, Liu further discloses wherein the panel (112) is formed of foam (see at least paragraphs 0049 and 0064).

Regarding claim 16, Liu further discloses a main body portion (102), the main body portion including a pocket disposed between layers of the main body portion (pocket space defined between outer and inner textile layers 116, 114; see Fig. 2B and paragraphs 0048-0051); wherein the pocket is sufficiently dimensioned to secure the panel (112) between the layers of the main body portion (see at least Fig. 2B and paragraphs 0048-0051).

Regarding claim 17, Liu discloses an athletic bra (100, which is capable of being used for athletic purposes, see support panel embodiment of Figs. 6A-6C) comprising:
a body (see Fig. 1) including a front portion (general front half of bra 100), a first wing and a second wing (first and second wings 110), the front portion including a cup area (102) defining a first cup section (right 104), a second cup section (left 104), and a bridge section (106) disposed between the first and second cup sections (see Fig. 1 and paragraph 0047), wherein the cup area further includes a chamber defined by a plurality of textile layers (chamber space defined between outer and inner textile layers 116, 114; see Fig. 2B and paragraphs 0048-0051); and 
a support panel (112, see panel embodiment of Figs. 6A-6C) possessing a thickness disposed within the cup area (see Figs. 1, 2B, and 6A-6C), the support panel comprising a first plurality of recesses (136) possessing a first depth formed into a first panel side (inner side 112a, as seen in Fig. 6B) and a second plurality of recesses (132) possessing a second depth formed into a second panel side (outer side 112b, as seen in Fig. 6A), wherein the first plurality of recesses are configured to contour the panel around a breast of a wearer (see paragraphs 0061-0062 and 0067, support panel 112 is shaped and configured to provide higher deformability to conform to varying sized/shaped breasts, and grooves 136 also reduce the material used for support panel 112, such that the first plurality of recesses 136 are configured to at least partially contour the panel around a breast of a wearer).

Regarding claim 18, Liu further discloses wherein: the first plurality of recesses (136) is arranged in a first pattern (see Fig. 6B); the second plurality of recesses (132) is arranged in a second pattern (see Fig. 6A); and the first pattern differs from the second pattern (see at least Figs. 6A-6B).

Regarding claim 19, Liu further discloses wherein one or more recesses in the first plurality of recesses (136) comprises an elongated groove extending laterally from the first cup section to the second cup section (see Fig. 6B, recesses 136 include at least one elongated groove that curves horizontally/laterally across the panel 112, so as to extend laterally from the first cup section 104 to the second cup section 104 when the bra is assembled).

Regarding claim 20, Liu further discloses wherein the first depth differs from the second depth (see Figs. 6A-6C and paragraphs 0059-0063, grooves 136 are formed only partially through the thickness of panel 112, while apertures 132 are formed completely through the thickness of panel 112, such that the second depth of the second plurality of recesses defined by apertures 132 is greater than the first depth of the first plurality of recesses defined by grooves 136).

Claims 1-6 and 14 (regarding claim 2, as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokolowski et al. (herein Sokolowski)(US PG Pub 2012/0094575).
Regarding claim 1, Sokolowski discloses an athletic bra (600, see Figs. 6A-6B) comprising: 
a molded support panel (610, see Fig. 5 and paragraphs 0026-0027) defining a first panel side (exterior side of 610), a second panel side (interior side of 610), and a perimetral edge (at least one perimeter edge of 610, adjacent the armholes, neckline, and/or chest band of bra 600, see Figs. 6A-6B), the panel including: 
a first cup (right 620) comprising a convex section at the first panel side and a concave section at the second panel side (see Fig. 6B and at least paragraphs 0020 and 0027; each cup 620 has a convex outer surface and a concave inner surface so as to accommodate the shape of the wearer’s breasts), and 
a second cup (left 620) comprising a convex section at the first panel side and a concave section at the second panel side (see Fig. 6B and at least paragraphs 0020 and 0027; each cup 620 has a convex outer surface and a concave inner surface so as to accommodate the shape of the wearer’s breasts); and 
a flexure groove (640) formed into the second panel side (see Figs. 6A-6B and generic layered configuration of Figs. 3A-3B; grooves 140/340/640 of the various embodiments are pressed into the inner surface of at least inner layer 310, which defines the second/interior panel side; see paragraphs 0021-0027) and extending continuously along the second panel side from the first cup concave section to the second cup concave section (see Figs. 6A-6B and paragraph 0027), the groove defining a flexure zone for the athletic bra (see Figs. 6A-6B and paragraphs 0021-0027; groove 640 is pressed into a compressible foam material to create moderate rigidity for supporting the wearer’s breast tissue, and is therefore capable of flexing to some degree and defining a flexure zone that conforms to the underside of the wearer’s breasts; Sokolowski also discloses in paragraphs 0002-0003 wherein groove structure 640 provides enhanced flexibility in comparison to traditional underwires, to accommodate an athlete’s range of motion).

Regarding claim 2, Sokolowski further discloses a plurality of grooves (640) extending continuously along the second panel side from the first cup concave section to the second cup concave section (see Figs. 3A-3B and 6A-6B; groove structure 640 includes at least two parallel grooves).

Regarding claim 3, Sokolowski further discloses wherein the groove (640) comprises a first groove (bottom groove of parallel grooves of 640, see Figs. 3A-3B and 6A-6B) including a first curved section at the first cup concave section and a second curved section at the second cup concave section (see Figs. 6A-6B, top and bottom grooves 640 each include two curved sections extending along the respective bottom of right and left cups 620).

Regarding claim 4, Sokolowski further discloses wherein the groove (640) comprises a second groove (top groove of parallel grooves of 640, see Figs. 3A-3B and 6A-6B) formed into the second panel side and extending continuously along the second panel side from the first cup concave section to the second cup concave section (see Figs. 6A-6B and note above in rejection of claim 1 regarding the interior side of panel 610) the second groove including a third curved section at the first cup concave section and a fourth curved section at the second cup concave section (see Figs. 6A-6B, top and bottom grooves 640 each include two curved sections extending along the respective bottom of right and left cups 620).

Regarding claim 5, Sokolowski further discloses a ridge (non-recessed portion between the parallel grooves of 640, which forms a ridge/raised portion in comparison to the recessed grooves, as seen in Fig. 3A) defined along the second panel side between the first groove and the second groove, the ridge extending continuously along the second panel side from the first cup concave section to the second cup concave section (see Figs. 3A-3B and 6A-6B).

Regarding claim 6, Sokolowski further discloses wherein the first and second grooves (parallel top and bottom grooves of 640) are aligned in a nested configuration with each other (see Figs. 6A-6B).

Regarding claim 14, Sokolowski further discloses wherein the panel (610) is formed of foam (see paragraphs 0020-0027; panel 610 is at least partially formed from foam).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, in view of Wan (US PG Pub 2015/0118937).
Regarding claim 8, Liu discloses the limitations of claim 1, as discussed above, but fails to further disclose a plurality of intersecting grooves formed into the first panel side (exterior side).
However, Wan teaches a support panel layer (20) for a brassiere, having a plurality of intersecting grooves formed into both the first panel side and the second panel side (see Figs. 1-2 and paragraphs 0053-0059), so as to further enhance air ventilation when the bra is worn (see paragraphs 0002 and 0059).
Therefore, based on Wan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s support panel to further include a plurality of intersecting grooves formed into the first panel side; as doing so would further enhance air ventilation when the bra is worn.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 12 above, in view of Moses-Jones et al. (herein Moses-Jones)(US PG Pub 2012/0149277).
Regarding claim 13, Liu discloses the limitations of claim 12, as discussed above, but fails to further disclose wherein the textile layer is secured only at the perimetral edge of the panel such that at least 90% of the surface area of the textile layer is unsecured to the first panel side. Instead, Liu discloses wherein the outer textile layer (116) is preferably bonded and/or laminated with the support panel (112) but further discloses wherein other assembly variations are possible (see paragraphs 0048-0049, 0063, and 0066).	However, Moses-Jones teaches a bra (10) having an inner support layer (12b), and an outer textile layer (12a), wherein the textile layer is secured only at the perimetral edge of the support layer (see Figs. 1 and 3 and paragraphs 14-0018), so as to allow the layers of the bra to move freely with respect to each other and more easily conform to the individual shape and/or size of the wearer (see paragraph 0017).
Therefore, based on Moses-Jones’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s bra such that the textile layer and the panel would be secured together only at the perimetral edge of the panel; as doing so would allow the layers of the bra to move freely with respect to each other and more easily conform to the individual shape and/or size of the wearer.
Moses-Jones further teaches wherein the layers are configured to move freely with respect to each other “within almost all of a region contacting the wearer” (see paragraph 0017) but fails to specify a ratio of at least 90% of the surface area of the textile layer.
However, absent a teaching of criticality for the particular claimed range of at least 90%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of secured/unsecured surface areas, in order to achieve an optimal configuration to accommodate a desired balance between secure attachment of the layers to one another (see paragraph 0063 of Liu), and freedom of movement (see paragraph 0017 of Moses-Jones), since discovering the optimum or workable ranges of the degrees of attachment between brassiere layers involves only routine skill in the art. See MPEP 2144.05. 
The Examiner notes that the claimed ratio of unattached surface area appears to be disclosed in the instant specification merely as an exemplary, non-critical value. See paragraph 0047 which states: “The remainder or a substantial portion (e.g., at least 90% of the surface area) of one of both of the textile layers 405, 410 may be left unsecured or uncoupled to the panel side 205, 210. That is, the textile 405, 410, instead of being laminated to the panel via an adhesive (applied, e.g. via spraying), the fabric is tethered to the panel, along its perimeter.” Since Moses-Jones already teaches wherein the bra layers are attached to one another only along their respective perimeters (see above), one of ordinary skill in the art would expect Moses-Jones’ bra to perform in a similar manner to the claimed invention, such that the claimed ratio of at least 90% would not produce any unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above.
Regarding claim 15, Liu discloses the limitations of claim 1, as discussed above, and further discloses wherein the panel varies in thickness along a lengthwise dimension and/or a widthwise dimension (at least due to the grooves 136 and/or apertures 132, see Figs. 6A-6C and paragraphs 0059-0063), but fails to further disclose wherein the panel varies in thickness along a lengthwise dimension and/or a widthwise dimension from about 2 mm to about 4 mm. Instead, Liu discloses wherein the panel may have a base thickness of about 1mm (se paragraph 0066).
However, absent a teaching of criticality for the particular claimed range of 2-4mm inches, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of support panel thickness, in order to achieve an optimal configuration to accommodate a desired amount of modesty, coverage, padding, and/or shape enhancement, since discovering the optimum or workable ranges of bra panel thicknesses involves only routine skill in the art. See MPEP 2144.05. Furthermore, a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
The Examiner notes that the claimed thicknesses appear to be disclosed in the instant specification merely as exemplary, non-critical values. See paragraph 0039 which states: “The dimensions of the grooves 240, 250, the non-recessed areas 245, 255, and/or protrusions 260 may be any suitable for its described purpose (e.g., to generate a desired amount of contouring and/or support for the wearer's breasts). By way of example, the non-recessed areas 245, 255 may possess a thickness of about 4 mm to 8 mm (e.g., 6 mm), corresponding with general panel thickness. The recessed areas or grooves 240, 250 may possess a depth of about 1- 4 mm, corresponding to a panel thickness of about 2 - 5 mm along the grooves. Finally, the protrusions 260 may possess a height of about 3 - 5 mm, corresponding to a panel thickness of about 9 - 11 mm. Accordingly, the support panel 170 can vary in thickness along its lengthwise and/or widthwise dimension from about 1 mm to about 11 mm.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski, as applied to claim 1 above, in view of Roddis et al. (herein Roddis)(US PG Pub 2020/0085112).
Regarding claim 8, Sokolowski discloses the limitations of claim 1, as discussed above, but fails to further disclose a plurality of intersecting grooves formed into the first panel side.
However, Roddis teaches an athletic bra (100) having a front panel (104, 106) with a first panel side (outer side of 104, 106 as seen in Fig. 1), the bra further including a plurality of intersecting grooves formed into the first panel side (see Figs. 1-2 and paragraphs 0096-0097; Roddis teaches wherein panel 104, 106 includes a plurality of intersecting boundaries 124 which are incised or engraved into the fabric/material of the panel, thereby creating a plurality of intersecting grooves), so as to provide a cantilevered support to the wearer’s breasts and/or to provide a visually pleasing, ornamental effect to the bra (see Abstract and paragraphs 0007, 0095-0098, and 0102).
Therefore, based on Roddis’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sokolowski’s bra to further include a plurality of intersecting grooves formed into the first panel side; as doing so would provide a cantilevered support to the wearer’s breasts and/or would provide a visually pleasing, ornamental effect to the bra.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski, as applied to claim 1 above, in view of Liu ‘154 (US PG Pub 2019/0000154).
Regarding claim 11, Sokolowski discloses the limitations of claim 1, as discussed above, but fails to further disclose a plurality of perforations extending through the panel, wherein some of the perforations are within the groove.
However, Liu ‘154 discloses a molded breast support panel (140, see paragraphs 0016-0017) comprising at least one groove (142-1, 142-2) and plurality of perforations (141) extending through the panel, wherein some of the perforations are within the groove (see Figs. 3A-3B and paragraph 0017), so as to enhance air circulation through the support panel (see paragraph 0017).
Therefore, based on Liu ‘154’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sokolowski’s molded support panel to include a plurality of perforations extending through the panel, wherein some of the perforations are within the groove; as doing so would enhance air circulation through the support panel.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski, as applied to claim 1 above, in view of Rendone (US PG Pub 2020/0085113).
	Regarding claim 16, Sokolowski discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the athletic bra includes a main body portion, the main body portion including a pocket disposed between layers of the main body portion; wherein the pocket is sufficiently dimensioned to secure the panel between the layers of the main body portion. Instead, Sokolowski discloses the panel (610) is an integral part of the athletic bra (100, see Figs. 6A-6B).
	However, Rendone teaches an athletic bra (100, see Figs. 1-2 and paragraph 0027) comprising a main body portion (110), the main body portion including a pocket (130) disposed between layers of the main body portion (126, 128; see Figs. 1-3 and paragraphs 0031-0036); the bra further including a breast-supporting panel (400; see Figs. 4-8 and paragraphs 0002 and 0037-0044), wherein the pocket is sufficiently dimensioned to secure the panel between the layers of the main body portion (see Figs. 7-8 and paragraphs 0002-0003, 0032, and 0046-0047), so as to allow the wearer to selectively insert or remove the support panel according to the wearer’s modesty, shaping, and/or support needs (see paragraphs 0023 and 0046-0047).
	Therefore, based on Rendone’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sokolowski’s bra to include the molded support panel as a removable panel received within a pocket of a main body portion of the bra, the pocket disposed between layers of the main body portion, wherein the pocket is sufficiently dimensioned to secure the panel between the layers of the main body portion; as doing so would allow the wearer to selectively insert or remove the support panel according to the wearer’s modesty, shaping, and/or support needs.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rendone in view of Sokolowski and Roddis.
	Regarding claim 17, Rendone discloses an athletic bra (100, see Figs. 1-2 and paragraph 0027) comprising:
a body (110, 210) including a front portion (110), a first wing, and a second wing (respective right and left portions of back panel 210, see Fig. 2), the front portion including a cup area (122, 124, 127) defining a first cup section (122), a second cup section (1240, and a bridge section (127) disposed between the first and second cup sections (see Fig. 1 and paragraphs 0031-0034), wherein the cup area further includes a chamber (pocket 130) defined by a plurality of textile layers (126, 128; see Figs. 1-3 and paragraphs 0031-0036); and
a support panel (400; see Figs. 4-8 and paragraphs 0002 and 0037-0044) possessing a thickness disposed within the cup area (see at least Figs. 6A, 7, and 8).
Rendone fails to further disclose wherein the support panel includes a first plurality of recesses possessing a first depth formed into a first panel side and a second plurality of recesses possessing a second depth formed into a second panel side, wherein the first plurality of recesses are configured to contour the panel around a breast of a wearer. 
However, Sokolowski teaches an athletic bra (600, see Figs. 6A-6B) comprising: a support panel (610, see Fig. 5 and paragraphs 0026-0027) defining a first panel side (interior side of 610) and a second panel side (exterior side of 610), the panel including a plurality of recesses (640) formed into the second panel side (see Figs. 6A-6B and generic layered configuration of Figs. 3A-3B; grooves 140/340/640 of the various embodiments are pressed into the inner surface of at least inner layer 310, which defines the first/exterior panel side; see paragraphs 0021-0027), wherein the first plurality of recesses are configured to contour the panel around a breast of a wearer (see paragraphs 0003, 0016, 0021, and 0027) so as to lift, separate, shape, and/or provide support for the wearer’s breasts (see paragraphs 0003, 0016, 0021, and 0027).
Furthermore, Roddis teaches an athletic bra (100) having a front panel (104, 106) with a first panel side (inner, wearer-facing side of 104, 106) and a second panel side (outer/exterior side of 104, 106 as seen in Fig. 1), the panel further including a plurality of recesses formed into the second panel side (see Figs. 1-2 and paragraphs 0096-0097; Roddis teaches wherein panel 104, 106 includes a plurality of intersecting boundaries 124 which are incised or engraved into the fabric/material of the panel, thereby creating a plurality of recesses), so as to provide a cantilevered support to the wearer’s breasts (see Abstract and paragraphs 0007, 0095-0098, and 0102).
Therefore, based on Sokolowski’s and Roddis’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Rendone’s support panel to include a first plurality of recesses formed into a first panel side and a second plurality of recesses formed into a second panel side, wherein the first plurality of recesses are configured to contour the panel around a breast of a wearer; as doing so would lift, separate, shape, and/or provide support for the wearer’s breasts, and would provide a cantilevered support to the wearer’s breasts.
As modified, Rendone’s support panel would include a first plurality of recesses (640 of Sokolowski) possessing a first depth (see Fig. 3A of Sokolowski) and a second plurality of recesses (124 of Roddis) possessing a second depth (see paragraphs 0096-0097; Roddis teaches wherein panel 104, 106 includes a plurality of intersecting boundaries 124 which are incised or engraved into the fabric/material of the panel, thereby providing a depth of the recesses). The Examiner notes that claim 17 does not require the first depth and the second depth to be different from one another.

Regarding claim 18, the modified bra of Rendone (i.e., Rendone in view of Sokolowski and Roddis) is further disclosed wherein: the first plurality of recesses (640 of Sokolowski) is arranged in a first pattern (see Figs. 6A-6B of Sokolowski); the second plurality of recesses (124 of Roddis) is arranged in a second pattern (see Fig. 1 of Roddis); and the first pattern differs from the second pattern (see Figs. 6A-6B of Sokolowski and Fig. 1 of Roddis in combination).

Regarding claim 19, the modified bra of Rendone (i.e., Rendone in view of Sokolowski and Roddis) is further disclosed wherein one or more recesses in the first plurality of recesses (640 of Sokolowski) comprises an elongated groove extending laterally from the first cup section to the second cup section (right and left 620 of Sokolowski; see Figs. 6A-6B and paragraph 0027 of Sokolowski).

Allowable Subject Matter
Claims 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending resolution of the drawing objections discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Morris et al. (herein Morris)(US PG Pub 2020/0237027) teaches a multi-layer bra wherein the layers may be bonded only at their edges, along their entire interfacing surfaces, or a combination thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732